DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

	
The action is in response to claims dated 2/26/2021
Claims pending in the case: 1-2, 5-18
Cancelled claims: 3-4

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 1-2, 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosewall (US 20160187995) in view of Cheatham (US 20160118036) and Goetz (US 20160216768).

Regarding claim 1, Rosewall teaches an electronic device configured to communicate with an intercom having an indoor unit (Rosewall: [22, 63]: mobile device used to control devices such as intercom) comprising: 
a proximity sensor configured to detect a gesture of a user of the electronic device (Rosewall: [6, 27, 30]: [6]: “receive gesture data from a sensor built into the mobile device”); and 
one or more processors configured to execute functions of communicating between the electronic device and the indoor unit of the intercom (Rosewall: [6, 22, 63]: [6]: “determine a command that performs a control action on the determined at least one of the one or more remote systems and/or devices”; [63]: control devices such as intercom unit) and 
executing processing, when the one or more processors acquires a signal … to control the indoor unit of the intercom based on the gesture detected by the proximity sensor (Rosewall: [6, 26, 40, 63]: receive gesture in mobile device and perform the corresponding command on the remote device; [63]: “where a user is not near a intercom button, but the 
However Rosewall does not specifically teach, signal indicating receipt of a call notification by the indoor unit of the intercom, to control the indoor unit of the intercom
Cheatham teaches,  signal indicating receipt of a call notification by the indoor unit of the intercom (Cheatham: [124, 127]: receive request from remote entity; [102]: “intercom may be located indoors and/or outdoors”), to control the indoor unit of the intercom (Cheatham: [132, 136, 155]: [155]: “receive a command from the user to reconfigure the communicative coupling (e.g., start video, stop video, adjust a camera, pause the coupling, mute the coupling, terminate the coupling, etc.)” based on gesture).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosewall and Cheatham because the combination would enable user to control devices using a mobile device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would increase flexibility by allowing execution of functions of devices from a mobile device when user is not near the device. The combination enables remote management of user access (see Rosewall [4]).
However Rosewall and Cheatham do not specifically teach, wherein the electronic device has a first mode in which no gesture-based processing is executed and a second mode in which the electronic device operates the proximity sensor to detect the gesture of the user, and the one or more processors are configured to set the electronic device to the second mode when a recipe is being displayed on a display. 
content is being displayed on a display (Goetz: [47-48, 153]: device set in gesture control mode when the mode is entered which can be done by user when a specific content is being displayed; [55]: “the gesture control mode may only be active, or entered, during steps of the medical procedure appropriate for gesture input control of one or more actions” – set when specific content displayed; [129]: gesture control mode may be entered or exited based on rules).
Although Goetz does not specifically recite a recipe being displayed, Goetz teaches gesture control mode can be entered any time and therefore it is obvious that such a mode can be activated whenever needed which could include entering the mode when a recipe is being displayed if the user so desires. The type of content being displayed when the second mode is set does not distinguish the claimed limitation from the teachings of the prior art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosewall, Cheatham and Goetz because the combination would enable the use of a gesture control mode such that gesture input will be processed only in this mode. With this combination, movement of the users hand etc. will not be recognized as a gesture to perform a command unless the device is in gesture control mode. One of ordinary skill in the art would have been motivated to combine the 

Regarding claim 2, Rosewall teaches an electronic device configured to communicate with an intercom having an outdoor unit (Rosewall: [22, 63]: mobile device used to control devices such as intercom) comprising: 
a proximity sensor configured to detect a gesture of a user of the electronic device (Rosewall: [6, 27, 30]: [6]: “receive gesture data from a sensor built into the mobile device”); and 
one or more processors configured to execute functions of communicating between the electronic device and the outdoor unit of the intercom (Rosewall: [6, 22, 63]: [6]: “determine a command that performs a control action on the determined at least one of the one or more remote systems and/or devices”; [63]: control devices such as intercom unit) and 
executing processing, when the one or more processors acquires a notification … to control the outdoor unit of the intercom based on the gesture detected by the proximity sensor (Rosewall: [6, 26, 40, 63]: receive gesture in mobile device and perform the corresponding command on the remote device; [63]: “where a user is not near a intercom button, but the watch has a microphone and speaker and signals from the intercom are forward to the watch and signal to the intercom are sent from the watch”)
However Rosewall does not specifically teach, a call notification from the outdoor unit of the intercom, to control the outdoor unit of the intercom

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosewall and Cheatham because the combination would enable user to control devices using a mobile device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would increase flexibility by allowing execution of functions of devices from a mobile device when user is not near the device. The combination enables remote management of user access (see Rosewall [4]).
However Rosewall and Cheatham do not specifically teach, wherein the electronic device has a first mode in which no gesture-based processing is executed and a second mode in which the electronic device operates the proximity sensor to detect the gesture of the user, and the one or more processors are configured to set the electronic device to the second mode when a recipe is being displayed on a display. 
Goetz teaches, wherein the electronic device has a first mode in which no gesture-based processing is executed and a second mode in which the electronic device operates the proximity sensor to detect the gesture of the user (Goetz: [7-9, 60]: gesture control mode in which gesture inputs are processed, exiting the gesture control mode disables gesture input content is being displayed on a display (Goetz: [47-48, 153]: device set in gesture control mode when the mode is entered which can be done by user when a specific content is being displayed; [55]: “the gesture control mode may only be active, or entered, during steps of the medical procedure appropriate for gesture input control of one or more actions” – set when specific content displayed; [129]: gesture control mode may be entered or exited based on rules).
Although Goetz does not specifically recite a recipe being displayed, Goetz teaches gesture control mode can be entered any time and therefore it is obvious that such a mode can be activated whenever needed which could include entering the mode when a recipe is being displayed if the user so desires. The type of content being displayed when the second mode is set does not distinguish the claimed limitation from the teachings of the prior art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosewall, Cheatham and Goetz because the combination would enable the use of a gesture control mode such that gesture input will be processed only in this mode. With this combination, movement of the users hand etc. will not be recognized as a gesture to perform a command unless the device is in gesture control mode. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would reduce erroneous changes to the controlled devices based on unintended gestures. 


Regarding Claim(s) 5, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 6, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 7, Rosewall, Cheatham and Goetz teach the invention as claimed in claim 1 above and further teach, when the one or more processors acquire the signal indicating receipt of the call notification by the indoor unit of the intercom, and the electronic device is in the first mode, the one or more processors do not operate gesture-based processing (Cheatham: [124, 127]: receive request from remote entity; [102]: “intercom may be located indoors and/or outdoors”) (Goetz: [7-9, 60]: gesture control mode in which gesture inputs are processed, exiting the gesture control mode disables gesture input control).

Regarding claim 8, Rosewall, Cheatham and Goetz teach the invention as claimed in claim 7 above and further teach, wherein when the one or more processors acquire the signal indicating receipt of the call notification by the indoor unit of the intercom, and the electronic device is in the first mode, the one or more processors do not control the intercom (Rosewall: [22, 63]: mobile device used to control devices such as intercom) (Cheatham: [124, 127]: receive request from remote entity; [102]: “intercom may be located indoors and/or outdoors”) (Goetz: [7-9, 60]: gesture control mode which gesture inputs are processed, exiting the gesture control mode disables gesture input control).

Regarding claim 9, Rosewall, Cheatham and Goetz teach the invention as claimed in claim 7 above and further teach, wherein the electronic device includes a touch panel; and in the first mode, the electronic device operates the touch panel to receive an input from the touch panel (Rosewall: [19, 25]: mobile device with touch screen) (Goetz: [2, 90]: touch screen; touch input when desirable).

Regarding Claim(s) 10-12, this/these claim(s) is/are similar in scope as claim(s) 7-9 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 13-15, this/these claim(s) is/are similar in scope as claim(s) 7-9 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16-18, this/these claim(s) is/are similar in scope as claim(s) 7-9 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered and are not persuasive. Applicant argues that the prior arts do not teach the specifics of the new limitation added by this amendment. The Examiner respectfully disagrees. Since the arguments pertain to the amended sections of the claim, the applicant is requested to refer to the cited sections and explanations in the rejection presented above. 
in response to a recipe being displayed, then the claim language need to be more specific to indicate this.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176